 
EXECUTION ORIGINAL
 
SIXTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT,
TERM LOAN AND SECURITY AGREEMENT


THIS SIXTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT, TERM LOAN AND
SECURITY AGREEMENT (this “Agreement”) is entered into October 1, 2014 by and
among AIR INDUSTRIES MACHINING, CORP. (as successor by merger with Gales
Industries Acquisition Corp., Inc.) (“Air”), a corporation organized under the
laws of the State of New York, WELDING METALLURGY, INC. (as successor by merger
with WMS Merger Corp.) (“WM”), a corporation organized under the laws of the
State of New York, NASSAU TOOL WORKS, INC. (formerly known as NTW Operating
Inc.) (“NTW”), a corporation organized under the laws of the State of New York,
WOODBINE PRODUCTS, INC. (“WP”), a corporation organized under the laws of the
State of New York, MILLER STUART INC. (“MS”), a corporation organized under the
laws of the State of New York, EUR-PAC CORPORATION (“Eur-Pac”), a corporation
organized under the laws of the State of New York, ELECTRONIC CONNECTION
CORPORATION (“ECC”), a corporation organized under the laws of the State of
Connecticut, AMK WELDING, INC., (“AMK” and collectively with Air, WM, NTW, WP,
MS, EUR-PAC,  and ECC, the “Borrower”), a corporation organized under the laws
of the State of Delaware, AIR INDUSTRIES GROUP (as successor by merger with Air
Industries Group, Inc. f/k/a Gales Industries Incorporated, a Delaware
corporation) (“Air Group” and collectively with the Borrower, the “Obligor”), a
corporation organized under the laws of the State of Nevada, and PNC BANK,
NATIONAL ASSOCIATION (“PNC”), the various financial institutions named therein
or which hereafter become a party thereto, (together with PNC, collectively,
“Lenders”) and PNC as agent for Lenders (in such capacity, “Agent”).
 
RECITALS
 
Whereas, Obligor and PNC entered into a certain Amended and Restated Revolving
Credit, Term Loan and Security Agreement dated June 27, 2013 (which has been, is
being and may be further amended, replaced, restated, modified and/or extended,
the “Loan Agreement”); and
 
Whereas, Obligor and PNC have agreed to modify the terms of the Loan Agreement
as set forth in this Agreement.
 
Now, therefore, in consideration of PNC’s continued extension of credit and the
agreements contained herein, the parties agree as follows:
 
AGREEMENT
 
1)
ACKNOWLEDGMENT OF BALANCE. Obligor acknowledges that the most recent statement
of account sent to Obligor with respect to the Obligations is correct.

 
2)
MODIFICATIONS.  The Loan Agreement be and hereby is modified as follows:

 
 
(a)
AMK is hereby added as a borrowing entity under the Loan Agreement and the Other
Documents and is added to the definition of “Borrower” in the Loan Agreement and
the Other Documents.

 
 
(b)
The following definitions in Section 1.2 of the Loan Agreement are hereby
deleted, and are replaced to read as follows:

 
 
 

--------------------------------------------------------------------------------

 
 
EXECUTION ORIGINAL
 
“Maximum Loan Amount” shall mean $29,112,464.56 less repayments of the Term
Loan.
 
“Original Owners” shall mean (i) with regard to Air, Air Group, (ii) with regard
to WM, Air, (iii) with regard to NTW, Air Group, (iv) with regard to MS, WM, (v)
with regard to WP, WM, (vi) with regard to Eur-Pac, Air Group, (vii) with regard
to ECC, Eur-Pac and (viii) with regard to AMK, Air Group.
 
“Term Loan” shall mean collectively, Term Loan A and Term Loan B.
 
 
(c)
The following definitions are hereby added to Section 1.2 of the Loan Agreement
to read as follows:

 
“AMK” shall mean AMK Welding, Inc., a corporation organized under the laws of
the State of Delaware.
 
“Seller Mortgage” shall mean the Mortgage and Security Agreement in the initial
amount of $2,500,000 granted by AMK in favor of Dynamic Materials Corporation, a
Delaware corporation, in the form attached hereto as Exhibit A, as security for
amounts due under the Seller Note.
 
“Seller Note” shall mean that certain Promissory Note in the principal amount of
$2,500,000.00 from Air Group and AMK in favor of Dynamic Materials Corporation
in the form attached hereto as Exhibit B.
 
“Sixth Amendment Closing Date” shall mean October 1, 2014.
 
“Term Loan A” shall mean the advances made pursuant to Section 2.3 hereof.
 
“Term Loan B” shall mean the advances made pursuant to Section 2.3(A) hereof.
 
 
(d)
A new Subsection 2.3(A) is hereby added to the Loan Agreement to read as
follows:

 
2.3(A)  Term Loan.  Subject to the terms and conditions of this Agreement, each
Lender, severally and not jointly, will make a Term Loan to Borrower in the sum
equal to such Lender’s Commitment Percentage of $3,500,000.00.  The Term Loan
shall be advanced on the Sixth Amendment Closing Date and shall be, with respect
to principal, payable as follows, subject to acceleration upon the occurrence of
an Event of Default under this Agreement or termination of this Agreement: sixty
(60) consecutive monthly principal installments, the first fifty-nine (59) of
which shall be in the amount of $58,333.33 commencing on the first Business Day
of December, 2014, and continuing on the first Business Day of each month
thereafter, with a sixtieth (60th) and final payment of any unpaid balance of
principal and interest payable on the first Business Day of November, 2019,
subject to mandatory prepayment and acceleration upon the occurrence of an Event
of Default hereunder or earlier termination of the Loan Agreement pursuant to
the terms hereof.  Notwithstanding anything to the contrary herein, in the Term
Note and/or in any Other Document, all outstanding principal and interest
hereunder is due and payable on the Termination Date in the event that the
Termination Date is before the last Business Day of November, 2016.  The Term
Loan shall be evidenced by one or more secured promissory notes (collectively,
the “Term Note”) in substantially the form attached hereto as Exhibit 2.3(A).
 
 
2

--------------------------------------------------------------------------------

 
 
EXECUTION ORIGINAL
 
 
(e)
A new Subsection 10.19 is hereby added to the Loan Agreement to read as follows:

 
10.19           Seller Note Default.  An Event of Default has occurred under the
Seller Note.
 
3)
GUARANTOR’S RATIFICATION.  Air Industries Group, a corporation organized under
the laws of the State of Nevada (as successor by merger with Air Industries
Group, Inc. f/k/a Gales Industries Incorporated, a Delaware corporation) hereby
reaffirms its continuing obligations under the terms of that certain Guaranty
and Suretyship Agreement dated August 24, 2007 executed by Air Industries Group,
Inc. f/k/a Gales Industries Incorporated, a Delaware corporation, (the
“Guaranty”), and acknowledges that (i) it has read this Agreement, (ii) the
Obligations under the Loan Agreement are secured by the Guaranty, and (iii) it
makes such reaffirmation with full knowledge of the terms thereof.

 
4)
SCHEDULES.  All revised schedules to the Loan Agreement attached hereto on
Exhibit C replace the applicable existing schedules and are incorporated into
the Loan Agreement and the Other Documents by reference.

 
5)
CONSENT TO ACQUISITION, SELLER’S NOTE AND SELLER’S MORTGAGE.  Notwithstanding
anything to the contrary in the Loan Agreement and/or any Other Document, the
Lenders hereby consent to the acquisition by Air Group of all of the stock of
AMK from Dynamic Materials Corporation, as Seller, for the purchase price of
$6,750,000, as adjusted pursuant to the terms of the Stock Purchase
Agreement  plus costs (the “AMK Acquisition”) provided, however, that the
Borrower provides to the Agent for review copies of all acquisition
documentation (including, but not limited to, the applicable Stock Purchase
Agreement and all UCC and other searches against AMK) and other materials
evidencing the AMK Acquisition, all in form and substance acceptable to the
Agent (collectively, the “AMK Acquisition Documents”).  In addition and
notwithstanding anything to the contrary in the Loan Agreement and/or any Other
Document, the Lenders hereby consent to the Air Group and AMK issuing the Seller
Note and AMK issuing the Seller Mortgage.

 
6)
ACKNOWLEDGMENTS.  Borrower acknowledges and represents that:

 
(A)      the Loan Agreement and Other Documents, as amended hereby, are in full
force and effect without any defense, claim, counterclaim, right or claim of
set-off;
 
(B)      to the best of its knowledge, no default by the Agent or Lenders in the
performance of their duties under the Loan Agreement or the Other Documents has
occurred;
 
(C)      all representations and warranties of the Borrower contained herein, in
the Loan Agreement and in the Other Documents are true and correct in all
material respects as of this date, except for any representation or warranty
that specifically refers to an earlier date;
 
(D)       Borrower has taken all necessary action to authorize the execution and
delivery of this Agreement; and
 
(E)      this Agreement is a modification of an existing obligation and is not a
novation.
 
 
3

--------------------------------------------------------------------------------

 
 
EXECUTION ORIGINAL
 
7)
PRECONDITIONS.  As preconditions to the effectiveness of any of the
modifications, consents, or waivers contained herein, the Borrower agrees to:

 
(A)       provide the Agent with this Agreement, the Joinder Agreement, the Term
Note and the Power of Attorney, each properly executed;
 
(B)       provide the Agent with secretary’s certificates and resolutions from
the Borrower and Guarantor, in form and substance acceptable to the Agent;
 
(C)       provide the Agent with all information and documentation required by
the Agent;
 
(D)       pay to the Agent an Amendment Fee in the amount of $25,000.00;
 
(E)       pay all legal fees incurred by the Agent in entering into this
Agreement to Wilentz, Goldman & Spitzer; and
 
(F)       pay all other fees and costs incurred by the Lenders in entering into
this Agreement.
 
8)
MISCELLANEOUS.  This Agreement shall be construed in accordance with and
governed by the laws of the State of New York, without reference to that state’s
conflicts of law principles.  This Agreement, the Loan Agreement and the Other
Documents constitute the sole agreement of the parties with respect to the
subject matter thereof and supersede all oral negotiations and prior writings
with respect to the subject matter thereof.  No amendment of this Agreement, and
no waiver of any one or more of the provisions hereof shall be effective unless
set forth in writing and signed by the parties hereto.  The illegality,
unenforceability or inconsistency of any provision of this Agreement shall not
in any way affect or impair the legality, enforceability or consistency of the
remaining provisions of this Agreement, the Loan Agreement or the Other
Documents.  This Agreement, the Loan Agreement and the Other Documents are
intended to be consistent.  However, in the event of any inconsistencies among
this Agreement, the Loan Agreement and/or any of the Other Documents, the terms
of this Agreement, then the Loan Agreement, shall control.  This Agreement may
be executed in any number of counterparts and by the different parties on
separate counterparts.  Each such counterpart shall be deemed an original, but
all such counterparts shall together constitute one and the same agreement.

 
9)
DEFINITIONS.  The terms used herein and not otherwise defined or modified herein
shall have the meanings ascribed to them in the Loan Agreement.  The terms used
herein and not otherwise defined or modified herein or defined in the Loan
Agreement shall have the meanings ascribed to them by the Uniform Commercial
Code as enacted in State of New York.

 


IN WITNESS WHEREOF, the undersigned have signed and sealed this Agreement the
day and year above written.
 
ATTEST:
AIR INDUSTRIES MACHINING, CORP.
       
By: /s/ Scott Glassman
By: /s/ Dario Peragallo
        Name: SCOTT GLASSMAN
        Name: DARIO PERAGALLO
        Title: Secretary
        Title: President

 
(SIGNATURES CONTINUED ON NEXT PAGE)
 
 
4

--------------------------------------------------------------------------------

 
 
EXECUTION ORIGINAL
 
ATTEST:
WELDING METALLURGY, INC.  (as
 
successor by merger with WMS Merger Corp.)
       
By: /s/ Scott Glassman
By: /s/ Gary Settoducato
       Name: SCOTT GLASSMAN
       Name: GARY SETTODUCATO
       Title: Secretary
       Title: President
       
ATTEST:
NASSAU TOOL WORKS, INC.
 
(formerly known as NTW Operating Inc.)
       
By: /s/ Scott Glassman
By: /s/ Peter Rettaliata
       Name: SCOTT GLASSMAN
       Name: PETER RETTALIATA
       Title: Secretary
       Title: President
       
ATTEST:
AIR INDUSTRIES GROUP
       
By: /s/ Scott Glassman
By: /s/ Peter Rettaliata
       Name: SCOTT GLASSMAN
       Name: PETER RETTALIATA
       Title: Secretary
       Title: President
       
ATTEST:
MILLER STUART INC.
       
By: /s/ Kristie Ciaccio
By: /s/ Peter Rettaliata
       Name: KRISTIE CIACCIO
       Name: PETER RETTALIATA
       Title: Secretary
       Title: President
       
ATTEST:
WOODBINE PRODUCTS, INC.
       
By: /s/ Kristie Ciaccio
By: /s/ Gary Settoducato
       Name: KRISTIE CIACCIO
       Name: GARY SETTODUCATO
       Title: Secretary
       Title: President

 
(SIGNATURES CONTINUED ON NEXT PAGE)
 
 
5

--------------------------------------------------------------------------------

 
 
EXECUTION ORIGINAL
 
ATTEST:
EUR-PAC CORPORATION
       
By: /s/ Kristie Ciaccio
By: /s/ Peter Rettaliata
      Name: KRISTIE CIACCIO
       Name: PETER RETTALIATA
      Title: Secretary
       Title: President
       
ATTEST:
ELECTRONIC CONNECTION CORPORATION
       
By: /s/ Kristie Ciaccio
By: /s/ Peter Rettaliata
       Name: KRISTIE CIACCIO
       Name: PETER RETTALIATA
       Title: Secretary
       Title: President
       
ATTEST:
AMK WELDING, INC.
       
By:  /s/ Kristie Ciaccio
By: /s/ Peter Rettaliata
       Name: KRISTIE CIACCIO
       Name: PETER RETTALIATA
       Title: Secretary
       Title: President
         
PNC BANK, NATIONAL ASSOCIATION
 
Lender and as Agent
         
By: /s/ Patrick McConnell
 
       Name: PATRICK McCONNELL
 
       Title: Senior Vice President

 
 
6

--------------------------------------------------------------------------------

 
 
EXECUTION ORIGINAL
 
SCHEDULE 4.4
Equipment and Inventory Locations; Place of Business,
Chief Executive Office, Real Property


4.4 (b) (ii) – Warehouse Locations - None


4.4(b) (iii)/(iv) – Places of Business/Chief Executive Office – all parcels
leased


1460 Fifth Avenue
Bay Shore, New York  11706
Chief Executive Office


1479 N. Clinton Ave
Bay Shore, New York 11706


1480 N. Clinton Ave
Bay Shore, New York 11706


34 Lamar Street
West Babylon, NY 11704


110 Plant Avenue
Hauppague, NY 11788


701 Grand Boulevard
Deer Park, New York,


112 Porter Street
Waterbury, Connecticut 06708


125 Old Iron Ore Road
Bloomfield, CT 06002


283 Sullivan Avenue
South Windsor, CT 06074
 
 
7

--------------------------------------------------------------------------------

 
 
EXECUTION ORIGINAL
 
SCHEDULE 5.2(a)
States of Qualification and Good Standing
 
Entity
State of Incorporation
 
Air Industries Group
Nevada
 
Welding Metallurgy, Inc.
New York
 
Nassau Tool Works, Inc.
New York
 
Air Industries Machining, Corp.
New York
 
Miller Stuart Inc.
New York
 
Woodbine Products, Inc.
New York
 
Eur-Pac Corporation
New York
 
Electronic Connection Corporation
Connecticut
 
AMK Welding, Inc.
Delaware
 

 
None of the foregoing has registered to do business outside the jurisdiction in
which it is incorporated, except that Eur-Pac Corporation and AMK Welding, Inc.
are qualified to do business in Connecticut.
 
 
8

--------------------------------------------------------------------------------

 
 
EXECUTION ORIGINAL
 
SCHEDULE 5.2(b)
Subsidiaries
 
None of the Obligors has any subsidiaries other than other Obligors
 
 
9

--------------------------------------------------------------------------------

 
 
EXECUTION ORIGINAL
 
 SCHEDULE 5.24
Equity Interests


Entity
Owner of Equity Interests
Air Industries Machining, Corp.       
100% of the equity is owned by
 
Air Industries Group
Welding Metallurgy
100% of the equity is owned by
 
Air Industries Group
Nassau Tool Works, Inc.
100% of the equity is owned by
 
Air Industries Group
Miller Stuart Inc.
100% of the equity is owned by
 
Welding Metallurgy
Woodbine Products, Inc.
100% of the equity is owned by
 
Welding Metallurgy
Eur-Pac Corporation
100% of the equity is owned by
 
Air Industries Group
Electronic Connection
100% of the equity is owned by
 
Eur-Pac Corporation
AMK Welding, Inc.
100% of the equity is owned by
 
Air Industries Group

 


10

--------------------------------------------------------------------------------